DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the RCE filed on1/21/2022.
Claims 1-15 are currently pending and have been examined.  Claims 10-15 are drawn to a non-elected invention and are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sebek (US 5,364,091) in view of Eldridge (US 7,736,248), Arciniega (US 5,035,423), D'Amico (US 2003/0125140) and Jenkins (US 2009/0137347).

Regarding claim 1, Sebek teaches an athletics training machine, comprising:
a. an enclosure see figure 13 and 16 item 10 skill building apparatus with a support framework see figure 3 item 12 frame made of a rigid material for providing structural support and being of a predetermined size to accommodate a plurality of human beings for athletics training although the cited images show a single person inside the enclosure, more than one person could stay inside the framework, (See Abstract)(Figure 3 and 6)
b. a first carriage see figure 3 item 30 bridge assembly having a rigid framework and being of a predetermined size to extend horizontally across said support framework see Col.4, Ln 21-31 noting “a bridge assembly, indicated generally at 30, is mounted transverse on the upper parallel frame members 14”, and  (Figure 3)(30)
c. a first means see item 44 sprocket, 42 drive shafts and 40 stepper motor to attach said first carriage to said support framework enabling said first carriage to be controllably positioned at a plurality of locations along said support framework in said enclosure see Col. 4, Ln 44-46 noting “44 to allow movement of the bridge assembly 30”, (Figure 3 and 6)(44)
f. an elongated support member see 52 support members in figure 7 being of a predetermined length functionally connected to said second carriage so that said elongated support member is vertically suspended in said enclosure and perpendicularly positioned to said second carriage and said first carriage,  (Figure 5 and 7)(52)
g. a basketball goal see 50 basketball backboard and goal assembly functionally connected to said elongated support member so that said basketball goal is suspended below said second carriage and said first carriage in said enclosure figure 7 clearly shows the goal below the carriage,  (Figure 7)(50)(50b)
h. a rotational manipulation system See Col. 5, Ln 1-12 noting “actuation of stepper motor 64 drives chain transmission 72 and permits pivotal, rotational movement of the backboard and goal assembly 50 along the vertical axis defined by the pole 60 mounted on said second carriage and functionally connected to said elongated support member for controllably articulating the rotational position of said basketball goal,  (Figure 7)(66)
j. a first surface see Col. 4, Ln 44-46 noting “44 to allow movement of the bridge assembly 30”, further the floor near item 13 in figure 4 can be considered a shooting platform where the stick figure is located and also a first surface, made of a rigid material mounted in said enclosure and being of a predetermined size to accommodate use by a human being for athletic activities,  (Figure 4)(90)
k. a second surface see 102 inclined chute made of a rigid material and being of a predetermined size mounted in said enclosure adjacent to said first surface, and  (Figure 4 and 11)
l. said second surface functionally connected to said first surface so that said second surface can be angled to a sufficient degree to allow a plurality of balls to roll to the lower end of said second surface as shown in figure 11, the balls roll from the net towards the chute see Col. 5, Ln 50-55 noting “balls drop downward into a hoper assembly indicated generally at 100.  The hopper assembly 100 includes a downwardly inclined chute 102 mounted on ground engaging supports”,  (Figure 4 and 11)
m. a ball collector see 90 ball return mechanism mounted in said enclosure adjacent to said second surface for collecting a plurality of balls,  (Figure 4 and 11)
Sebek may not explicitly teach:
d. a second carriage having a rigid framework and being of a predetermined size to extend horizontally across said first carriage, and
e. a second means to attach said second carriage to said first carriage thereby enabling said second carriage to be controllably positioned at a plurality of locations along said first carriage, 

n. a ball lift system mounted in said enclosure functionally connected to said ball collector for lifting a plurality of balls to a plurality of predetermined heights, 
o. a ball transport system functionally connected to said ball lift system for controllably transporting a plurality of balls to a plurality of specified locations in said enclosure, 
p. a ball ejector functionally connected to said ball transport system enabling said ball ejector to receive a plurality of balls from said ball transport system, and
q. said ball ejector functionally connected to said support framework enabling said ball ejector to be controllably positioned at a plurality of desired locations in said enclosure thereby enabling said ball ejector to propel a plurality of balls to a human being at a plurality of locations in said enclosure.
Eldridge does teach:
d. a second carriage see 116 frame member having a rigid framework and being of a predetermined size to extend horizontally across said first carriage reference Col. 5, Ln 59-62 noting “the frame assembly 104 further includes the second frame member 116 extending between the pair of first frame members 112”, and (Figure 1)(116)
e. a second means see 108 second driving mechanism to attach said second carriage to said first carriage thereby enabling said second carriage to be controllably positioned at a plurality of locations along said first carriage see Col. 6, Ln 34-36 noting “thereby movable securing eh drifting mechanism 110 to the pair of second frame structures 116a and 116b,  (Figure 1)(108)
Arciniega does teach:
i. a vertical manipulation system see 31 electric motor, 35 drive gear, 25 drive rack and 29 inner pole mounted on said second carriage and functionally connected to said elongated support member for controllably articulating the vertical position of said basketball goal reference Col. 5, Ln 37-40 noting “The activation of electric motor 31 will cause drive gear 35 to rotate, thereby indexing drive rack 25 and inner pole 29 to index vertically,  (Figure 6)
D'Amico does teach:
n. a ball lift system see figure 3 items 72 conveyor mounted in said enclosure functionally connected to said ball collector for lifting a plurality of balls to a plurality of predetermined heights see [0030] noting “The angled conveyor 72 conveys the ball to a second end 72b of the angled conveyor 72, the second end 72b being at a higher vertical position than the first end 72a, and onto a ball rack 25.”, (Figure 3)(72)
o. a ball transport system see Figure 3 item 71 ball return conveyor functionally connected to said ball lift system for controllably transporting a plurality of balls to a plurality of specified locations in said enclosure see [0029] noting “The single belt ball return conveyor 71 conveys a ball, after it has been shot by a player and fallen to the base 52, from its first end 71a to its second end 71b.”,  (Figure 3)(71)
Jenkins does teach:
p. a ball ejector See Figure 1 item 300 projecting device functionally connected to said ball transport system enabling said ball ejector to receive a plurality of balls from said ball transport system see [0044] “FIG. 1 shows a basketball collector 110, a escapement 200 and a projecting device 300, which delivers basketballs toward at least one delivery location 1000 on the playing surface 1500, positioned beneath a basketball goal 800 that is supported by a backboard 810.”, and  (Figure 1)(300)
q. said ball ejector functionally connected to said support framework enabling said ball ejector to be controllably positioned at a plurality of desired locations in said enclosure thereby enabling said ball ejector to propel a plurality of balls to a human being at a plurality of locations in said enclosure Reference [0044] noting ““FIG. 1 shows a basketball collector 110, a escapement 200 and a projecting device 300, which delivers basketballs toward at least one delivery location 1000 on the playing surface 1500, positioned beneath a basketball goal 800 that is supported by a backboard 810.”.  (See [0045])
In re Leshin where the courts held that the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the examiner views utilization of a rigid material for the first surface as being an obvious matter of design choice at the time of the invention.  In the art of sporting equipment it is well known to use a rigid material for surface...one example could be the utilization of concrete floor for a basketball court.  

Regarding claims 2-5 and 8, the modified Sebek teaches all the limitations of claim 1 as applied above.  Sebek also teaches:
(Claim 2)  wherein said enclosure is a rectangular structure such shape is clearly shown in figure 1 further see Col. 2, Ln 10-11 noting "a frame defining a substantially rectangular configuration".  (Figure 1)
(Claim 3)  wherein said support framework is a carriage see figure 3 item 30 bridge assembly and structure support frame see Col. 2, Ln 10-11 noting "a frame defining a substantially rectangular configuration".  (Figure 3)
(Claim 4)  wherein said first carriage is a forwardbackward carriage see Col. 4, Ln 44-46 noting “44 to allow movement of the bridge assembly 30”,.  (Figure 3)
(Claim 5)  wherein said first means is a linear motion device the examiner considers the carriage moving on the frame via idlers 36 as moving in a linear motion
(Claim 8)  wherein said first surface is a shooting platform the examiner considers the floor near where item 13 is shown in Figure 4 as a shooting platform.  (Figure 4)

Regarding claims 6 and 7, the modified Sebek teaches all the limitations of claim 1 as applied above.  Sebek may not explicitly teach:
(Claim 6)  wherein said second carriage is a left right carriage.
(Claim 7)  wherein said second means is a linear motion device.
Eldridge does teach:
(Claim 6)  wherein said second carriage see 116 frame member is a left right carriage reference Col. 6, Ln 21-25 noting “More particularly, the first driving mechanism 106 is adapted to enable the second frame member 116 to move longitudinally along the first frame members 112a and 112b in a longitudinal direction (shown as `X` in FIG. 1) of the frame assembly 104“.  The examiner considers this carriage to be moving in a left right configuration.  (Figure 1)
(Claim 7)  wherein said second means see 110 drifting mechanism is a linear motion device the examiner considers the movement of the 116 as a linear motion.  (Figure 1)(110)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify the apparatus as taught by Sebek to include the second carriage being a left right carriage and the means being a linear motion device as taught 

Regarding claim 9, the modified Sebek teaches all the limitations of claim 1 as applied above.  Sebek may not explicitly teach:
wherein said second surface is a slant floor.
Arciniega does teach:
wherein said second surface see 42 return surface is a slant floor.  (Figure 1)(42)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify the apparatus as taught by Sebek to include the slant floor as taught by Arciniega to permit a basketball to roll on the floor when in contact with it.  (See Col. 3, Ln 64-Col. 4, Ln 29)
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Response 1: The Eldridge reference clearly shows a second carriage.  The Eldridge reference clearly teaches that the disclosure is intended to simulate real time conditions of an actual sport for training players (See Col. 2, Ln 29-34).  As such the examiner views the cited art of record as teaching the disputed limitations as well as providing ample motivation to combine the references.  The second carriage of Eldridge is an essential part of the disclosures ability to simulate real time conditions of an actual sport for training players.
Response 2: The combination of references or the structural elements of each are combined utilizing common engineering techniques.  The examiner does not find extraordinary levels of redesign outside of the level of an ordinary artisan to be present which would render the combination unobvious.  An ordinary artisan such as one creating the apparatus of Sebek would be able to design the apparatus resulting from the combination with the ability to avoid unwanted collisions.  Carriages and frameworks are common in the art wherein an unwanted collision could be easily avoided through common design techniques.  The design techniques needed to avoid collision are not unobvious to an ordinary artesian.
Response 3: The applicant argues there is no carriage rigidity.  The applicant does not appear to give proper detail as to why there would be no carriage rigidity based on the combination.  The applicant does not provide a specific definition for what rigidity is.  As such, the examiner reads the claims under a broadest reasonable interpretation.  The examiner does not find the rigidity of the prior art cited to fall outside of a common meaning of rigidity.  Even if such was found to exist, the means for which the structures of the prior art references are combined would have an effect on the rigidity of the final structure wherein a person of ordinary skill in the art would be able to utilize the proper fasteners, welding and other connection means to provide the proper level of rigidity required.
Response 4: The applicant argues that Leshin requires specific apparatus types to the case law to be pertinent.  This is not true.  Just because the material used in the Leshin case is not the same as those used in the instant invention does not mean that the holding of In re Leshin does not apply.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711